     Case 2:15-cv-02673-DDP-PJW Document 49 Filed 03/16/21 Page 1 of 3 Page ID #:121




 1
 2
 3
                                                       JS-6
 4
 5
 6
 7
 8
 9                              UNITED STATES DISTRICT COURT
10                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11                                      WESTERN DIVISION
12    UNITED STATES OF AMERICA,                      No. 2:15-CV-02673-DDP (PJWx)
13                Plaintiff,
14                       v.
                                                    CONSENT JUDGMENT OF
15    $147,220.02 IN U.S. CURRENCY,                 FORFEITURE
      et al.,
16
                  Defendants.
17
18
      GERARD GORYL,
19
                  Claimant.
20
21
22          Plaintiff United States of America and Claimant Gerard Goryl have made a

23    stipulated request for the entry of this Consent Judgment, resolving this action in its

24    entirety.

25    ///

26
27
28
     Case 2:15-cv-02673-DDP-PJW Document 49 Filed 03/16/21 Page 2 of 3 Page ID #:122




 1           The Court, having considered the stipulation of the parties, and good cause
 2    appearing therefor, HEREBY ORDERS, ADJUDGES AND DECREES:
 3           1.     This Court has jurisdiction over the subject matter of this action and the
 4    parties to this Consent Judgment of Forfeiture.
 5           2.     The Complaint for Forfeiture states a claim for relief pursuant to 18 U.S.C.
 6    § 981(a)(1)(C) and 21 U.S.C. § 881(a)(6).
 7           3.     Notice of this action has been given as required by law, including
 8    Supplemental Rule G for Admiralty or Maritime Claims and Asset Forfeiture Actions,
 9    Federal Rules of Civil Procedure, and the Local Rules of this Court. Gerard Goryl filed
10    a claim and answer, and the time for any other parties to file claims and answers has
11    expired. All potential claimants to the defendants $147,202.02 in U.S. Currency, three
12    assorted televisions, 169 assorted electric guitars, five assorted wrist watches, 13 pieces
13    of assorted stereo equipment and one 1966 Shelby Cobra, VIN SVMXX15610
14    (collectively, the “defendants”), are deemed to have admitted the allegations of the
15    Complaint except Gerard Goryl. The allegations set out in the Complaint are sufficient
16    to establish a basis for forfeiture.
17           4.     The following assets shall be returned to Claimant Gerard Goryl through his
18    counsel: three assorted televisions; 169 assorted electric guitars; five assorted wrist
19    watches; 13 pieces of assorted stereo equipment; one 1966 Shelby Cobra, VIN
20    SVMXX15610, and $17,220.02 in U.S. Currency, without interest.
21           5.     The United States of America shall have judgment as to $130,000.00 in
22    U.S. Currency, and all interest earned on the entirety of the defendant $147,202.02 in
23    U.S. Currency since seizure, and no other right, title or interest shall exist therein. The
24    government shall dispose of these forfeited funds according to law.
25           6.     There was reasonable cause for the seizure of the defendants and institution
26    of these proceedings. This consent judgment shall be construed as a certificate of
27    reasonable cause pursuant to 28 U.S.C. § 2465.
28    //
                                                    2
     Case 2:15-cv-02673-DDP-PJW Document 49 Filed 03/16/21 Page 3 of 3 Page ID #:123




 1          7.      Each of the parties shall bear its own fees and costs in connection with the
 2    seizure and retention of the defendants and the litigation of this action.
 3          IT IS SO ORDERED.
 4
 5    Dated:     March 16    , 2021
                                              THE HONORABLE DEAN D. PREGERSON
 6
                                              UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    3
